Citation Nr: 1815378	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-12 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral foot disability.

3.  Entitlement to service connection for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Chisolm Chisolm & Kirkpatrick


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's request for a hearing was withdrawn by a January 2017 correspondence. 

The claims on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition that includes a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 4.125(a) (2007).

38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-Fifth Edition (DSM-5) as the governing criteria for diagnosing PTSD for claims certified to the Board on and after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The issue was certified to the Board in March 2016. 

The September and December 2010 VA examinations are consistent with the previous edition, DSM-IV, which undermine the adequacy of the findings.  The examinations did not address the Veteran's earlier psychological records, specifically that he smelled dead bodies.  The Veteran has stated that the bodies were from Kuwait and Korea.  The Veteran was never stationed in either country.  However, the fact that the Veteran did not state the correct country does not necessarily negate the potential olfactory sensation of smelling dead bodies or its potential connection to PTSD.

The Veteran obtained a private medical opinion diagnosing him with PTSD under DSM-5.  However, the examiner's reasoning was deficient.  The examiner diagnosed the Veteran with PTSD and found that the PTSD was connected to service.  The examiner centered her finding on the Veteran's lay statements of fear and anxiety manifesting in service and a finding that the Veteran "demonstrated a change in his professionalism (reprimand and fine following commendations less than two months prior) immediately after returning from Italy and before his discharge from the Army."  

Service records state that the served in Italy from August 1980 to May 1984.  The claimed in-service stressor was a December 1981 abduction of a U.S Army Brigadier General by terrorists.  

The Veteran's evaluations after the December 1981 incident and before and after May 1984 were overwhelmingly positive.  The Veteran's evaluation from May 1984 to April 1985, the year after his return from Italy, called him an "asset to the United States Army," and he was recommended to be promoted with or ahead of his peers.  Further, the Veteran's DD-214 states that the Veteran's separation from service was due to the expiration of the term of service.

The reprimand that the examiner was referring appears to be a June 1985 incident wherein the Veteran failed to obey an order to help load trucks.  The examiner stated that the change in professionalism was immediately after returning from Italy but only cited one incident that occurred over a year after the Veteran's return from Italy.  The examiner did not explain why this incident was a change in professionalism instead of an isolated incident or how the single reprimand, which occurred over a year after the Veteran left Italy and over 3 years after the claimed in-service stressor, supports a finding of PTSD. 

Due to the deficiency at the center of the private examiner's opinion, the Board cannot rely on the finding that the Veteran has PTSD that is related to service.  Further, the September and December 2010 PTSD evaluations were not under DSM-5 and failed to address claims from earlier psychological records regarding smelling dead bodies.  Accordingly, a new evaluation is required.  

Bilateral Eye Disability and Bilateral Foot Disability

The Board notes that documents appear to be missing from the record on the Veterans Benefits Management System (VBMS).  Specifically, the rating decision stated that there were extensive records for treatment for the Veteran's eye and foot disabilities, however few records are available on appeal.  The rating decision stated that the Veteran had diagnoses of right eye cataracts, left foot bunion with Hallux Abducto Valgus, and left foot pes planus; however, none of those records were available for the Board.  The Veteran has also stated that he was hospitalized in Italy for two weeks, but no such records are on the record.

Accordingly, the case is REMANDED for the following action:

1.  Review the paper files and upload all missing documents, including foot disability records, eye disability records, and the records from a hospitalization in Italy during service, on to VBMS.  If the hospitalization records are not in the file, the AOJ must attempt to obtain those records and should note all attempts on the record.  

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's mental disorder, to include post-traumatic stress disorder.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail.

The examiner should consider the Veteran's lay statements and all past psychological records.  The examiner must discuss past psychological records in which the Veteran reported smelling dead bodies.  The examiner must note that a lack of documentation of treatment in the Veteran's service treatment records or a lack of formal diagnosis before and during service cannot be the only basis by which to reject a possible nexus to service.   

Based on the examination results and a review of the record, the examiner should:

a. Identify/diagnose any acquired psychiatric/ental disorder that presently exists or has existed during the appeal period.

b. For each identified psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder(s) had there onset in service or are otherwise etiologically related to active service. 

The examiner must provide a complete rationale for all opinions rendered.  If the examiner determines that explanations for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


